Order entered August 4, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00656-CV

                  IN RE NICHOLAS D. MOSSER, Relator

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-06006-2019

                                   ORDER
              Before Justices Osborne, Partida-Kipness, and Smith

      Before the Court is relator’s July 27, 2022 motion for rehearing. On the

Court’s own motion, we VACATE the July 26, 2022 opinion and order denying

the petition and REINSTATE the petition for writ of mandamus to the Court’s

active docket. Having done so, we DENY relator’s motion for rehearing as moot.


                                           /s/   LESLIE OSBORNE
                                                 JUSTICE